 76DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal Union No.38, Sheet MetalWorkers'Interna-tional Association,AFL-CIO (Mid-Hudson SheetMetal Inc.)andRobertJohn Green,Jr.Case3-CB-1295November 9, 1971SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn August 3, 1971, Trial Examiner Benjamin K.Blackburn issued the attached Supplemental Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, conclusions, and recommendationswith the clarification set forth herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Local Uniori No. 38, Sheet Metal Workers' Interna-tional Association, AFL-CIO, its officers, agents, andrepresentatives shall make whole Robert John Green,Jr., by payment to him of the amounts set forth in theattached Trial Examiner's Supplemental Decision. Inaddition to the amounts to be paid directly to Green,Respondent shall pay the sum of $868.52 as acontribution on Green's behalf to its pension fund,and shall take such steps as may be necessary torestore whatever rights under the pension plan wouldhave accrued to Green if his employment hadcontinuedwithout interruption during the periodcovered by said contribution.TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEBENJAMINK. BLACKBURN, Trial Examiner: The backpayspecification in this matter wasissuedon April 28, 1971.The hearing was held in Poughkeepsie, New York, on June15.The Board's Order,issued onJune 9, 1970, requiredRespondent to make the Charging Party, Robert JohnGreen, Jr., whole for any loss of pay suffered by reason ofRespondent'sdiscrimination against himfrom June 20,1969, until the date on which Respondent notified Mid-Hudson that it had no objection to Green's employment byMid-Hudson. There is no dispute that the latter date1971, the UnitedStatesCourt of Appeals for the SecondCircuit enforced the Board's Order.The controversies which havegiven riseto this supple-mental proceeding to determine how much backpay is dueGreen concern (1) the basic formula used by the GeneralCounsel in drafting the backpay specification; (2) theGeneral Counsel's contentionthat Green is entitled to havepaid to himthe sumswhich Mid-Hudson would havecontributed to Respondent's pension fund on his behalfduring the backpay period; (3) Respondent's contentionthat Green failed to mitigate damages by seeking compara-blework elsewhere; (4) Respondent's contention thatGreen was guilty of a willful loss of interim earningsbeginning in March 1970, and (5) Respondent's contentionthat the value of Green's personal use of Mid-Hudson'struck during the backpay period should be added to hisinterim earnings. As developed in the sections which follow,I find for the General Counsel on the first, third, and fifthissues,for Respondent on the fourth. As to the second issue,Ifind that Green is not entitled to receive pensioncontributions in cash but is entitled to have Respondentmake such credits to his accountin itspension fund.Upon the entire record,' including briefs filed byRespondent and the General Counsel, and from myobservation of the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS AND CONCLUSIONS1.THE FORMULA ISSUEWhen Mid-Hudson discharged Green on June 20, 1969,at the behest of Respondent, he was one of three leadmenemployed by Mid-Hudson who received extra compensa-tion in the form of expenses. His working partner was JohnVersace.Mid-Hudson immediately promoted Versace toleadman to fill the vacancy created by Green's departureand gave Versace the extra compensation which Green hadbeen receiving. It assigned another employee to work withVersace.Mid-Hudson rehired Green in the week endingJuly 16, 1969, as an estimator. The Regional Director hasused the earnings of Versace, including overtime, from June20, 1969, to July 1, 1970, as the measure of the grossbackpay due Green. He has used Green's earnings fromMid-Hudson as an estimator as the measure of his interimearnings. Respondent contends that the proper measure ofgross backpay is the average earnings of all journeymensheet metal workers other than permit men employed byRespondent during the backpay period. The differences ingross backpay under the two systems are substantial.The Regional Director's formula prevails over Respon-dent's for two reasons. First, Versace replaced Green on anindividual basis, as his accession to Green's leadmanshipevidences. Therefore, Versace did the work Green wouldhave done and earned the money Green would have earnedbut for the discrimination against Green. Versace'searnings are a better measure of what Green would haveearned even if Respondent's formula did not contain abasic flaw.Second, Respondent's formula is based on an invalidassumption. Versace worked through the entire backpaysubsequently turned out to be July 1, 1970. On March 5,1The General Counsel's motion to correct transcript is hereby granted194 NLRB No. 17 LOCAL UNION NO. 38, SHEET METAL WORKERSperiod.Respondentwould average the earnings ofjourneymen sheet metal workers who were hired after aquarter began or left before it ended with those who workeda full quarter. There is no reason to find that Green wouldnot have worked through the entire backpay period if hehad not been discriminated against. Therefore, there is noreason to penalize him by comparing his constructiveearnings with those of men who worked less.I find that the Regional Director's formula for computinggross backpay is proper insofar as it does not include sumswhichMid-Hudson would have paid into Respondent'spension fund on Green's behalf.II.THEPENSION ISSUEMid-Hudson pays to Respondent 5 percent of eachemployee's earnings,less vacationpay, as a contribution toRespondent's pensionfund. At the hearing, the backpayspecification was amendedto increasegross backpay by thesums which Mid-Hudson paid on Versace's earnings, asfollows:Increase in Grosstr.Backpay For Pension1969-2$ 20.771969-3185.681969-4207.361970-1178.151970-2276.56Total868.52The Regional Director contends that this sum should bepaid to Green on the theory that it was part of the total sumhe would have earned if he had not been discriminatedagainst because it was, in fact, part of the total Versaceearned during the backpay period.That contributions to a pension fund by an employer onbehalf of an employee who has been discriminated againstare properly included in backpay is settled.FibreboardPaper Products Corporation,180 NLRB No. 33 (TXD);Finishline Industries, Inc.,181NLRB No. 118. That thecontributions should be paid to the discriminatee and notto the fund in the situation where the union whose fund isinvolved is the party who has been ordered to make thediscriminatee whole is not settled.BothFibreboardandFinishline, supraturned on thedetails of the pension fund involved. There are no details inthis record about how Respondent's fund is administered oremployees obtain a vestedinterestin it.Finishline, suprainvolved the pension fund of another local of Respondent'sinternational union. There, the decision that paymentsmust be made into the fund on behalf of all fourdiscriminatees turned on the fact that three had not yetsuffered a break in employment in the industry sufficientlylong to cancel their interest in the fund and the conclusionthat permitting the employer to escape his liability to thefund for any of the four, including the one who hadsuffered such a break, would place a premium on delay.The coincidence that the same international union isinvolved in both cases does not justify an inference thatRespondent's pension fund is identical with the one in77Finishline.Even though more than 2 years have elapsed inwhich Green has not worked as a journeyman sheet metalworker and he has made no effort to be reinstated as amember by Respondent, it may well be that he has not yetlost all prospects, present or future, of qualifying forbenefits under Respondent's plan. On the other hand, if heno longer has any such prospects, it does not follow that heshould receive, in cash, from Respondent the sums thatwould have been paid into the fund on his behalf. If he hadnot been discriminated against, had worked for Mid-Hudson during the backpay period with contributions inthe amount at stake made to the fund on his behalf, andhad thereafter lost his interest in the fund because he failedtomeet its provisions for qualifying as a beneficiary, thesums paid on his behalf would have been lost to him. If hehas, in fact, lost his interest in Respondent's pension fund,requiring Respondent to add a credit to his nonexistentaccount is an exercise in paperwork futility. However, therecord here permits no findings either way. Therefore, Ifind that Respondent is liable for the sum of $868.52, not toGreen but to its own pension fund as' a credit on Green'sbehalf.III.THE FAILURE TO MITIGATE ISSUERespondent argues that Green is entitled to no backpaybecause he failed to seek work as ajourneyman sheet metalworker with some employer other than Mid-Hudson.Respondent's position misconceives the rule relating to adiscrimmatee's duty to mitigate damages by seeking work.Green returned to Mid-Hudson's payroll as an estimatorwith no unreasonable delay after Respondent's discrimina-tion against him at an hourly rate of pay higher than he hadbeen receiving as a leadman working in the sheet metaltrade. If Green had not taken this job, he might well havebeen justified in limiting his search for a job to his owntrade.The Madison Courier, Inc.,180 NLRB No. 118. Bytaking a job outside his trade, Green did more than the rulerequired and thus did, in fact, mitigate his damages.IV. THE INTERIM EARNINGS ISSUEThis is the only phase of this case in which a credibilityconflict arose. Green's rate of pay as an estimator was $7 anhour. Arthur Wigand, president of Mid-Hudson, testifiedthat Green came to him in March of 1970 and requestedWigand to reduce his rate to $4.50 an hour and to pay $2.50an hour to Mrs. Helen Mullen. Green explained that he wasgoing to have Mrs. Mullen help him with the paperwork,involved in his job.Green denied having any suchconversationwithWigand.Mid-Hudson's pay recordsreveal that Green's hourly rate was cut from $7 to $4.50 andthatMrs. Mullen was added to the payroll at $2.50 an hour,both in the week ending March 18, 1970. Green'sexplanation for the coincidence in the records was:The only explanation I would have for that fact is,the same time this corporation status was set up andHelen Mullen was appointed about the same time to thecorporation and why mine went down-as an estima-tor, I was putting so many hours into the shop and thenMr. Wigand had told stones around that I had bid acouple of jobs that went sour, so I refused to estimatejobs and therefore, my salary was reduced to $4.50 anhour at that time.Green's reference to "this corporation status" relates to 78DECISIONSOF NATIONALLABOR RELATIONS BOARDthe undisputed fact that Mrs. Mullen became Respondent'scorporate secretary sometime in late April 1970. Alsoundisputed are the fact that, as secretary of the corporation,Mrs. Mullen was given authority to do corporate acts suchas sign checks in conjunction with other officers and thefact, testified to byWigand, that Mrs. Mullen did no workforMid-Hudson and came to Mid-Hudson's office butonce.As to the crucial conversation between them in March1970, I creditWigand over Green. I do so, primarily,because of the fact that Mrs. Mullen did not becomesecretary of the corporation in March but in April. On thebasis of Wigand's credited testimony, I find that Greenearned $4.50 an hour rather than $7 during the last 2 weeksof the first quarter and the entire second quarter of 1970 athis own request. The efforts to prove, on Green's behalf,thatMrs.Mullen was being paid by Respondent in hercapacity as secretary of the corporation thus becomeimmaterial. Even if true (and I do not find it to be true), itwould not gainsay the fact that Green's failure to earn $2.50more per hour from the week ending March 18, 1970,through the end of the backpay period was his own doingand, therefore, a willful loss of interim earnings. Conse-quently, I have added $2.50 per hour to Green's earningsfor the week ending March 18, 1970, and thereafter throughJune 30, 1970, to determine the proper interim earnings,VI.THE AMOUNT OF BACKPAY DUEIn summary, the proper computation by quarters of theamount of backpay due Robert John Green, Jr., beforeinterestis asfollows:Gross Net InterimNetQuarterBackpayEarning Back a1969-2$ 448.58$62.11$ 386.471969-34318.793108.001210.791969-44170.963535.00635.961970-14388.793274.501114.291970-25920.263605.002315.26Totalwith the following results:$5662.77QtrRD'sInter.EarningsProperInter.EarningsI find that the sum of $5662.77, plus interest at the rate of6 percent per annum computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716, until the date.1969-2$62.11$62.11of payment of all backpay, is due Green from Respondent.Payment of this sum shall be less any taxes required to bewithheld by Respondent under Federal, state, and local1969-33108.003108.00law.1969-43535.003535.00Ialso find that Respondent must credit the sum of1970-13089.503274.50$868.52 to Green's account in its pension fund in order to1970-22272.503605.00comply with the Board's Order in this case.V. THE TRUCK ISSUEAs an estimator, Green used Mid-Hudson's pickup truckin his work. He had exclusive use of the truck. He drove itbetween his home and Mid-Hudson's office. He kept it athis home overnight. Prior to his discharge, when he was aleadman, he used the truck an estimated 85 percent of thetime.Other employees used it the other 15 percent. In thatperiod, also, he used the truck for transportation betweenhis home and work. Since there is no substantial differencein the amount of personal benefit which Green got from useof the truck in the two periods, the fact that Green was abletodrive to and from work in it does not constituteadditional compensation to him as an estimator. If he hadnot been discriminated against, he would have used thetruck in essentially the same manner as a journeyman sheetmetal worker throughout the backpay period. Therefore,Respondent's contention that the fair value of Green's useof the truck in driving to and from work during the backpayperiod must be added to his interim earnings is withoutmerit.